Citation Nr: 1722850	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  05-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for an eye disorder, to include partial loss of vision, including as secondary to service-connected diabetes mellitus, type II.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 RO decision that in pertinent part, denied service connection for poor vision.

In August 2008, September 2012 and June 2013, the Board remanded the claim for additional development. The case was subsequently returned to the Board.

In an October 2016 rating decision the RO granted entitlement to service connection for hypertension and diabetic nephropathy, and entitlement to a TDIU. Since the Veteran did not appeal the ratings or effective dates assigned in this decision, these claims are not in dispute. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record is against a finding that a current disorder of the eyes was incurred in or aggravated by service or was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A current eye disability (to include partial vision loss) was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.9 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. VA's duty to notify was satisfied by a letter dated in April 2005. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements in support of his claim. VA has obtained service treatment records (STRs), VA and private medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of the current eye disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its prior remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for VA medical examinations and opinions, and attempt to obtain additional VA and private medical records and SSA records, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the November 2014 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's reported history, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303 (c).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected. Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310 (b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection has already been established for the Veteran's current type II diabetes mellitus, based on herbicide exposure in service. See 38 C.F.R. § 3.309(e).

The Veteran essentially contends that he has vision loss due to service-connected diabetes mellitus.

A review of the evidence reflects that the Veteran has been diagnosed with current vision and eye conditions. Consequently, the determinative issue is whether or not this disability is attributable to his military service.

Service treatment records show that in a report of medical history completed at separation in November 1967, the Veteran denied eye trouble and said he did not wear glasses. On separation medical examination in November 1967, the Veteran's eyes were clinically normal. Distant vision was 20/20 in the right eye and 20/30 in the left eye. The Veteran's physical profile (PULHES) included E-1 (normal) for the eyes. See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the service member on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service). 

On VA examination in October 1989, no eye abnormalities were found.

On VA diabetes examination in September 2002, the Veteran was noted to have refractive error corrected with lenses. He had no visual complaints. On examination, 
the Veteran's eyes were described as PERRLA (pupils equal, round, reactive to light and accommodation), with clear fundus. An eye disorder was not diagnosed.

On internal medical examination performed by Dr. F.N. for SSA in September 2004, the Veteran denied diplopia, blurred vision, and discharge. On examination, the eyes were described as PERRLA. The diagnostic impression included diabetes mellitus, type II, and high blood pressure. An eye disorder was not diagnosed.

On VA eye examination in December 2004, the Veteran complained of lacrimation, and wanted to be evaluated for diabetic retinopathy. An examination was performed, and the examiner diagnosed refractive error, dermatochalasis, mild dry eyes, incipient cataracts, and floaters. No diabetic retinopathy was seen. The examiner opined that the Veteran's loss of vision was caused by or the result of his refractive error, and that his loss of vision, including cataracts, was not caused by or the result of diabetes mellitus, type II.

A June 2005 VA primary care note reflects that the Veteran's problem list included tear film insufficiency. In December 2005, his problem list included incipient senile cataract. An eye examination showed no lesions. Pupils were equally reactive to light and accommodation. Extraocular movement was intact. There were no corneal lesions and the conjunctivae were clear. He had white sclerae, with no bleeding or exudate. There was no hordeolum, ectropion or entropion. The diagnostic assessment was history of diabetes mellitus, hypertension and dyslipidemia which was under control.

In his February 2006 substantive appeal, the Veteran asserted that his private medical records from Dr. E.G. showed that he had been treated for all of his claimed diabetes-related conditions.

Private medical records from Dr. E.G. dated in July 2007 reflect a diagnosis of diabetes mellitus. Her notes indicate that if this condition were not treated in time, he would have complications such as diabetic retinopathy, etc.

On VA eye examination in November 2012, the examiner noted that the Veteran had a long history of diabetes mellitus, type II, hypertension and hyperlipidemia. The Veteran complained of tearing of the eyes, for which he used lubricant drops with relief of symptoms. He reported occasional mild itching of the lid border. He contended that he had a vision disorder due to diabetes mellitus. An examination was conducted, and the examiner diagnosed senile cataracts of both eyes, blepharitis, dry eye, temporal pterygium of the right eye, pinguecula, and mild cellophane maculopathy. The examiner opined that the Veteran's loss of vision is due to senile cataracts and refractive error (hyperopia, astigmatism and presbyopia) and his symptoms are due to blepharitis and associated dry eye. The examiner indicated that there is no diabetic retinopathy in both eyes, and his mild cellophane maculopathy of the right eye did not affect visual acuity.

The examiner opined that the claimed condition of vision loss is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition. The examiner stated that the Veteran was 66 years old and nuclear sclerosis of his lenses is age-related and not secondary to diabetes mellitus. The examiner concluded that the Veteran's loss of vision is not secondary to diabetes mellitus.

In November 2014, a VA eye examination was performed by the same VA examiner, and the claims file was reviewed. The examiner summarized prior medical records and examination reports, and noted that the Veteran was given a prescription for glasses in January 2013 for a diagnosis of refractive error, at which time there was no evidence of diabetic changes in either eye, and no neovascularization at the iris, disc or elsewhere. He had nuclear cataracts, left greater than right. The examiner stated that her opinions from prior VA examinations were unchanged. She opined that the Veteran's ocular conditions are less likely as not, less than 50% probability, proximately due to or the result of his  service-connected diabetes mellitus, type II. His ocular conditions are less likely as not, less than 50% probability, aggravated by his service connected diabetes mellitus, type II. His refractive error (hyperopia, astigmatism and presbyopia) is not proximately due nor aggravated by the service-connected connected diabetes mellitus, type II. Senile cataracts in both eyes are not proximately due to or the result of service connected diabetes mellitus, type II, and are less likely as not, less than 50% probability, aggravated by service-connected diabetes mellitus, type II. The examiner stated that senile cataracts in both eyes are expected age-related lens changes, not secondary to diabetes mellitus. On last eye clinic evaluation in January 2013, his vision was still improved to 20/25 vision of the right eye and 20/30 vision of the left eye. Blepharitis and associated dry eye are not proximately due to nor aggravated by service-connected diabetes mellitus, type II. The examiner stated that diabetes mellitus is not a known cause of blepharitis, and the Veteran's dry eye was associated with his blepharitis. Mild cellophane maculopathy of the right eye is not proximately due nor aggravated by service-connected diabetes mellitus, type II. The examiner stated that the Veteran did not have diabetic retinopathy, so there has been no diabetic macular edema and no retinal laser for diabetic retinopathy/diabetic macular edema which could be associated to cellophane maculopathy. Pterygium and pinguecula, usually associated with ultraviolet light exposure, are not proximately due to nor aggravated by service-connected diabetes mellitus, type II. 

It is the Board's province to determine the credibility of evidence. Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007). In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Id.   

Upon review of the record the Board finds that the preponderance of the evidence is against the claim. As noted, the Veteran's refractive error is not a disability for which service connection can be established.

Service treatment records are entirely negative for complaints, treatment or diagnosis of a bilateral eye disorder other than refractive error. The Veteran does not contend, and the evidence does not reflect that he had eye symptoms during service. 

The post-service medical evidence does not reflect any complaints related to the eyes for years following the conclusion of his active service, despite treatment for several other medical problems. 

The competent and credible evidence of record does not show a current diagnosis of diabetic retinopathy, including on VA examinations in 2002, 2004, 2012, and 2014. The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability or at least had it during the pendency of the appeal. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, irrespective of whether it is attributable to his military service; without this minimum level of proof, there can be no valid claim because, without this required proof of current disability, there necessarily is no current disability to relate or attribute to his military service). Despite the Veteran's assertions to the effect that this condition was diagnosed by his private physician, her private medical records contradict this assertion. Thus, service connection is not warranted for diabetic retinopathy in the absence of a current diagnosis.

With regard to the other diagnosed eye disorders, service treatment records are negative for these conditions, and the probative evidence does not reflect that these conditions are related to service. There is no probative evidence linking these conditions to service. 

The Board also finds that the weight of the competent evidence of record does not link the current eye disorders to service or a service-connected disability. 

As to service connection for all other chronic eye disorders beyond any refractive errors, the Board finds that the November 2012 and November 2014 VA examinations constitute highly probative evidence against the Veteran's claim of service connection for a bilateral vision disorder, and outweigh the Veteran's lay opinion. These medical opinions are based on current examination results, the Veteran's reported history, and a review of the medical records. This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The VA examiner opined that the Veteran's eye disorders are not related to service or a service-connected disability, or aggravated by a service-connected disability. These opinions reflect a clear and unequivocal conclusion regarding the relationship between the Veteran's bilateral eye disorders and his service and service-connected disabilities.

Although the Veteran himself has asserted that his bilateral eye disorders are related to service, he has not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his bilateral eye disorders, which are not the type of conditions that are readily amenable to probative lay comment regarding its appropriate diagnosis and etiology. See Jandreau, supra.

Accordingly, as the preponderance of the evidence is against this claim for service connection for a bilateral eye disorder, the benefit-of-the-doubt rule is not for application, and this claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an eye disorder, to include partial loss of vision, is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


